Case 8:19-cv-02244-JVS-ADS Document 63 Filed 09/24/20 Page 1 of 24 Page ID #:803



 1   CORRIGAN & MORRIS, LLC
     Brian T. Corrigan (State Bar No. 143188)
 2    bcorrigan@cormorllp.com
 3   Stanley C. Morris (State Bar No. 183620)
      scm@cormorllp.com
 4   12300 Wilshire Boulevard, Suite 210
 5   Los Angeles, CA 90025
     Telephone: 310.394-2829
 6   Facsimile: 310.394.2825
 7
     Attorneys for Plaintiff and Counterdefendant
 8   GORDIAN MEDICAL, INC.
 9
     ROPERS MAJESKI PC
10   Andrew S. Hollins(State B
11   andrew.hollins@ropers.com
     Alexander E. Janvelian (State Bar No. 315909)
12   alexander.janvelian@ropers.com
13   650 Tower Center Drive, Suite 1600 Costa Mesa, CA 92626
     Telephone: (949) 507-6700
14   Facsimile: (949) 507-6701 Attorneys for Counterdefendants,
15
     AMERICAN MEDICAL TECHNOLOGIES, JOSEPH DEL SIGNORE, and SAM
16   MUPPALLA
17
     GODES & PREIS, LLP
18   Joseph M. Preis (State Bar No. 212998)
      jpreis@gaplegal.com
19
     Benjamin G. Reynolds (State Bar No. 320546)
20    breynolds@gaplegal.com
     300 Spectrum Center Drive, Suite 1420
21
     Irvine, California 92618
22   Telephone: 949.468.0051
     Facsimile: 949.872.2281
23
24   Attorneys for Defendants
     NICK PERCIVAL; CURITEC, LLC; MARIA FERNANDEZ
25   AND TECH LOGIC, LLC
26   And Counterclaimants CURITEC, LLC and NICK PERCIVAL

27
28


                      STIPULATION AND PROTECTIVE ORDER
Case 8:19-cv-02244-JVS-ADS Document 63 Filed 09/24/20 Page 2 of 24 Page ID #:804



 1                             UNITED STATES DISTRICT COURT
 2                            CENTRAL DISTRICT OF CALIFORNIA
 3                                  SOUTHERN DIVISION
 4
 5   GORDIAN MEDICAL, INC., a Nevada           Case No.: 8:19-CV-02244-JVS-ADS
 6   corporation, doing business as American
     Medical Technologies,
 7                                             STIPULATION AND
                 Plaintiff,                    PROTECTIVE ORDER
 8
 9         vs.
10   NICK PERCIVAL, an individual;
11   MARIA FERNANDEZ, an individual;
     CURITEC, LLC, a Florida Limited
12   Liability Company; TECH LOGIC, LLC,
13   a Delaware Limited Liability Company;
     and DOES 1 through 20,
14
                  Defendants.
15
16
17   AND RELATED COUNTER ACTIONS
18
19
20
21
22
23
24
25
26
27
28


                       STIPULATION AND PROTECTIVE ORDER
Case 8:19-cv-02244-JVS-ADS Document 63 Filed 09/24/20 Page 3 of 24 Page ID #:805



 1         By and through their undersigned counsel, Plaintiff and Counter Defendant,
 2   Gordian Medical, Inc.; Counter Defendants, Joseph Del Signore and Sam Muppalla;
 3   Defendants, Maria Fernandez and Tech Logic, LLC; and Defendants and
 4   Counterclaimants, Curitec, LLC and Nick Percival (collectively, the “Parties”)
 5   respectively submit the following Stipulation and Protective Order for consideration
 6   and entry by the Court.
 7                                         RECITALS
 8         WHEREAS, Rule 26(c) of the Federal Rules of Civil Procedure grants the
 9   Court broad discretion to issue protective orders limiting disclosure or discovery in
10   order to avoid “annoyance, embarrassment, oppression, or undue burden or expense.”
11         WHEREAS, Rule 502(d) of the Federal Rules of Evidence provides that the
12   Court may order that privileges and protections are “not waived by disclosure
13   connected with the litigation pending before the court—in which event the disclosure
14   is also not a waiver in any other federal or state proceeding.”
15         WHEREAS, Rule 502(e) of the Federal Rules of Evidence provides that “[a]n
16   agreement upon the effect of disclosure in a federal proceeding is binding only on
17   the parties to the agreement, unless it is incorporated into a court order.”
18         WHEREAS, Rule 26(b)(3)(A) of the Federal Rules of Civil Procedure
19   provides that “[o]rdinarily, a party may not discover documents and tangible things
20   that are prepared in anticipation of litigation or for trial by or for another party or its
21   representatives (including the other party’s attorney, consultant, surety, indemnitor,
22   insurer, or agent)” and Rule 26(b)(3)(B) provides that “[i]f the court orders discovery
23   of those materials, it must protect against disclosure of the mental impressions,
24   conclusions, opinions, or legal theories of a party’s attorney or other representative
25   concerning the litigation.”
26         WHEREAS, Rule 26(b)(4)(B) of the Federal Rules of Civil Procedure
27   provides that “Rules 26(b)(3)(A) and (B) protect drafts of any report or disclosure
28   required under Rule 26(a)(2) [Disclosure of Expert Testimony], regardless of the

                                        -1-
                        STIPULATION AND PROTECTIVE ORDER
Case 8:19-cv-02244-JVS-ADS Document 63 Filed 09/24/20 Page 4 of 24 Page ID #:806



 1   form in which the draft is recorded” and Rule 26(b)(4)(C) provides that “Rules
 2   26(b)(3)(A) and (B) protect communications between the party’s attorney and any
 3   witness required to provide a report under Rule 26(a)(2)(B) [Disclosure of Expert
 4   Testimony, Witnesses Who Must Provide a Written Report], regardless of the form
 5   of communication, except to the extent that the communications: (i) relate to
 6   compensation for the expert’s study or testimony; (ii) identify facts or data that the
 7   party’s attorney provided and that the expert considered in forming the opinions to
 8   be expressed; or (iii) identify assumptions that the party’s attorney provided and that
 9   the expert relied on in forming the opinions to be expressed.”
10         WHEREAS, the Parties have entered into agreements with their current and
11   former employees and officers that contractually obligate such persons to hold
12   confidential certain information and materials obtained by them during their
13   employment; and the Parties acknowledge that such agreements generally are not
14   enforceable to prohibit such employees from disclosing facts revealing the unlawful
15   actions of their current or former employers;
16         WHEREAS, without otherwise affecting the terms of such agreements, the
17   Parties seek to allow employees and former employees to testify pursuant to
18   Subpoena in this case and to provide documents and information that reveal unlawful
19   conduct of their current or former employers without risk of liability to such person’s
20   for breach of their confidentiality agreements with such current or former employer,
21   such that the Parties can discover all facts reasonably likely to lead to relevant
22   evidence in this case;
23         WHEREAS, the Parties, to the maximum extent possible, seek to keep
24   confidential their own trade secrets and confidential information from their
25   competitors, including their adversaries in this action;
26         WHEREAS, the Parties possess hard-copy documents and electronically
27   stored information that are potentially relevant to this dispute but protected from
28   disclosure by privilege or other valid legal protections existing under the law

                                        -2-
                        STIPULATION AND PROTECTIVE ORDER
Case 8:19-cv-02244-JVS-ADS Document 63 Filed 09/24/20 Page 5 of 24 Page ID #:807



 1   (including work-product) (“Privileged Information”), and they seek to avoid any
 2   waiver of privileges or other protections during the course of these proceedings,
 3   except for intentional waivers made with the producing party’s explicit knowledge
 4   and affirmative consent.
 5          WHEREAS, the Parties possess information, including, but not limited to,
 6   financial information, business and employment data, and other types of confidential
 7   information, which is of value and not in the public domain (“Proprietary
 8   Information”). This Proprietary Information could be subject to discovery or
 9   disclosure in this case, yet its unrestricted disclosure in the public domain would
10   likely cause significant and irreparable harm to the Parties and their respective
11   activities.
12          WHEREAS, the Parties each possess information that contains or reveals
13   details of a personal nature concerning individuals who are not parties to this action,
14   in which there is a reasonable expectation of privacy (“Private Information”).
15          WHEREAS, the Parties expect any documents or electronically stored
16   information they produce in this action will be used only for purposes of this
17   litigation, and will be handled with a degree of security and care necessary to prevent
18   its unauthorized access, use, or disclosure, including the timely disposition or return
19   of discovery materials at the conclusion of this case.
20          WHEREAS, the Parties expect to share information obtained through the
21   discovery process with their experts, consultants, and others, including the Parties’
22   employees, attorneys, and advisers.
23          WHEREAS, the Parties seek to preserve the full value and confidentiality of
24   their Proprietary Information and any Proprietary Information of others that they
25   have a duty to protect.
26          WHEREAS, the Parties intend to employ reasonable methods to screen,
27   categorize, and redact as needed any Privileged Information, Proprietary
28   Information, or Private Information for production in this case, but recognize that it

                                       -3-
                       STIPULATION AND PROTECTIVE ORDER
Case 8:19-cv-02244-JVS-ADS Document 63 Filed 09/24/20 Page 6 of 24 Page ID #:808



 1   may not be practicable or financially feasible to correctly identify and designate each
 2   item correctly, so that a claw back mechanism would be efficient.
 3         WHEREAS, the Parties seek to reduce the costs and burdens of discovery in
 4   this case by ensuring that the legal privileges and protections that apply to
 5   information and documents produced are not subject to any inadvertent,
 6   unintentional, or unknowing waivers or disclosures in this or any other jurisdiction,
 7   to the full extent permitted by law and regardless of whether their efforts to avoid
 8   waiver or disclosure are deemed reasonable by others.
 9         NOW, THEREFORE, the Parties have agreed to preserve the confidentiality
10   and privacy, as well as the privileged or protected status of all discovered and
11   discoverable documents and electronically stored information involved in this case
12   (“Discovery Material”), including all Privileged Information, Proprietary
13   Information and Private Information, in accordance with this protective order
14   (“Protective Order”) and pursuant to the following terms and conditions:
15         EFFECT OF THIS ORDER
16         Any third-party witnesses who provide documents or testimony pursuant to
17   Subpoena issued in this action shall be immune from contract claims by any Parties
18   to this action arising from or related to the disclosure of such documents or testimony;
19   and the Parties agree not to seek to enforce any confidentiality agreements with such
20   third-party witnesses to prevent, restrict, or otherwise discourage the production of
21   any such documents or testimony pursuant to such Subpoenas, subject to the
22   provisions in this Order intended to maintain the confidentiality of materials and
23   information produced in this action.
24         Any person subject to this Order — including, without limitation, the Parties
25   to this action, their representatives, agents, experts, and consultants, all third parties
26   providing discovery in this action, and all other interested persons with actual or
27   constructive notice of this Order — will adhere to the following terms:
28   ///

                                        -4-
                        STIPULATION AND PROTECTIVE ORDER
Case 8:19-cv-02244-JVS-ADS Document 63 Filed 09/24/20 Page 7 of 24 Page ID #:809



 1         SAFEGUARDING DISCOVERY MATERIALS
 2         1. Any person subject to this Order who receives from any other person any
 3   “Confidential Discovery Material” (i.e., information of any kind provided in the
 4   course of discovery in this action designated “Confidential” or “Attorneys’ Eyes
 5   Only” as defined below) must take reasonably sufficient steps to prevent its
 6   unauthorized access, use, or disclosure by or to anyone else except as expressly
 7   permitted.
 8         2. The Parties and their counsel will maintain Confidential Discovery
 9   Materials produced to them securely, with the same degree of care with which they
10   protect their and their clients’ sensitive and confidential materials. In particular,
11   Discovery Materials will be hosted by receiving Parties in secure systems, encrypted
12   in transit and at rest, or subject to appropriate physical security measures, with
13   suitable authentication systems.
14         DESIGNATION AND TREATMENT OF CONFIDENTIAL
15   DISCOVERY MATERIALS
16         3. Any person subject to this Order who receives from any other person any
17   Discovery Material designated as “Confidential” or “Attorneys’ Eyes Only” pursuant
18   to the terms of this Order, will not disclose such “Confidential Discovery Material”
19   to anyone else except as expressly permitted.
20         4. Confidential Discovery Material will not be used by receiving Parties for
21   any business, commercial, or competitive purpose, or in any manner whatsoever in
22   another case, litigation, proceeding, or activity, whether private or public, factually
23   related to this action or otherwise. It is the intent of the parties that information will
24   not be designated as confidential for tactical reasons and that nothing be so
25   designated without a good faith belief that it has been maintained in a confidential,
26   non-public manner.
27         5. Documents and electronically stored information that upon a good faith
28   belief constitute Proprietary Information or Private Information may be designated

                                        -5-
                        STIPULATION AND PROTECTIVE ORDER
Case 8:19-cv-02244-JVS-ADS Document 63 Filed 09/24/20 Page 8 of 24 Page ID #:810



 1   as “Confidential” or “Attorneys’ Eyes Only” under this Protective Order in the
 2   manner described below.
 3         6. The person producing any Discovery Material may designate as
 4   Confidential any portion of such material that consists of:
 5         a. any Proprietary Information, including financial information previously
 6         nondisclosed to the public, confidential research or development,
 7         confidential commercial information, material relating to ownership or
 8         control of any non-public company, or any business plans or marketing
 9         plans previously nondisclosed to the public;
10         b. any Private Information;
11         c. any information that qualifies for protection under Federal Rule of Civil
12         Procedure 26(c); or
13         d. any other category of information hereinafter given confidential status by
14         the Court.
15         7. The person producing any Discovery Material may designate as “Attorneys’
16   Eyes Only” any portion of such material that consists of highly sensitive business or
17   personal information, the disclosure of which is highly likely to cause significant
18   harm to an individual or to the business or competitive position of the designating
19   party. Any party to this litigation or any third party who is covered by this Order,
20   who produces or discloses any “Attorneys’ Eyes Only” material, will label them
21   “Attorneys’ Eyes Only” or, in the case of electronic files that cannot be conveniently
22   labeled, indicating in some other prominent way that the files are considered
23   “Attorneys’ Eyes Only,” in a way that does not interfere with legibility.
24         8. The terms “Confidential” or “Attorneys’ Eyes Only” may be used to
25   designate, without limitation, any type or category of: (a) hard-copy documents and
26   electronically stored information, including original written, recorded, graphic or
27   electronic materials, and all identical or non-identical copies thereof; (b) discovery
28   responses and collections, including answers to interrogatories, responses to requests

                                        -6-
                        STIPULATION AND PROTECTIVE ORDER
Case 8:19-cv-02244-JVS-ADS Document 63 Filed 09/24/20 Page 9 of 24 Page ID #:811



 1   for admissions or production, deposition transcriptions and any of their exhibits,
 2   attachments or enclosures; (c) copies, notes, abstracts or summaries of such
 3   information, and the information itself; and (d) any pleading, affidavit, declaration,
 4   brief, motion, transcript or other writing containing such information that is not in
 5   the public record.
 6         9. Documents and electronically stored information, or confidential portions
 7   thereof, must be designated as “Confidential” by labeling them “Confidential” or, in
 8   the case of electronic files that cannot be conveniently labeled, indicating in some
 9   other prominent way that the files are considered “Confidential,” in a way that does
10   not interfere with legibility.
11         10. Only non-public documents and electronically stored information
12   produced or obtained through discovery in this case may be appropriately designated
13   as Confidential Discovery Material under this Protective Order. A “Confidential”
14   designation is not proper for any documents or electronically stored information that
15   have been at any time produced, disclosed, or made available to the public or
16   otherwise available for public access outside of this litigation.
17         Notwithstanding the foregoing, the Parties may designate as “Confidential”
18   any Proprietary or Private Information disclosed to a governmental entity pursuant
19   to a written confidentiality agreement or under circumstances in which the documents
20   or electronically stored information ordinarily would be maintained in confidence
21   pursuant to statute, rule or regulation, legal process, or customary agency practice.
22         11. At any time, any party may object to the designation of documents or
23   electronically stored information as “Confidential” or “Attorneys’ Eyes Only” under
24   this Protective Order, in which case the following process will apply:
25         a. The Parties will meet and confer telephonically in an attempt to informally
26         resolve the dispute.
27         b. If the informal process does not reach a resolution, the party who either
28         objects to any designation of confidentiality, or who, by contrast, requests

                                          -7-
                          STIPULATION AND PROTECTIVE ORDER
Case 8:19-cv-02244-JVS-ADS Document 63 Filed 09/24/20 Page 10 of 24 Page ID #:812



  1         still further limits on disclosure (such as “Attorneys’ Eyes Only”
  2         designations), will serve upon counsel for the designating person a written
  3         notice stating with particularity the grounds of the objection or request.
  4         c. If agreement still cannot be reached, the party seeking protection or any
  5         other aggrieved party shall promptly make an application compliant with
  6         paragraph 2.A of the Court’s Individual Practices to resolve the dispute.
  7         d. The burden will be on the designating party to establish that its designations
  8         of “Confidential” or “Attorneys’ Eyes Only” are consistent with this Protective
  9         Order.
 10         e. Any disputed items will be treated as “Confidential” or “Attorneys’ Eyes
 11         Only” pending resolution of the dispute and until either the Parties agree
 12         that the disputed items will not be treated as “Confidential” or “Attorneys’
 13         Eyes Only” or the Court rules that the disputed items will not be treated as
 14         “Confidential” Or “Attorneys’ Eyes Only.”
 15         12. During the course of a deposition, a party may designate documents,
 16   electronically stored information or testimony as “Confidential” pursuant to this
 17   Protective Order, as follows:
 18         a. The party making the designation will have the corresponding portion of
 19         the deposition record or the exhibit labeled as “Confidential.”
 20         b. Counsel may invoke the provisions of this Protective Order by stating on
 21         the record during a deposition that testimony given at the deposition about
 22         a particular document or disclosing particular information is subject to this
 23         Protective Order or “Confidential.”
 24         c. Each deposition witness testifying about “Confidential” material during a
 25         deposition will be provided at the deposition with a copy of this Protective
 26         Order and will be advised on the record that he or she is bound by the terms
 27         of this Protective Order and informed of the applicable legal remedies for
 28         violating this Protective Order.

                                        -8-
                        STIPULATION AND PROTECTIVE ORDER
Case 8:19-cv-02244-JVS-ADS Document 63 Filed 09/24/20 Page 11 of 24 Page ID #:813



  1         d. No person will be present during portions of a deposition that have been
  2         designated “Confidential,” unless that person is authorized under the terms
  3         of this Protective Order to receive documents and information that have
  4         been designated as “Confidential,” or unless that person receives the
  5         express consent to be present from the party making the designation.
  6         e. If so designated, the final transcript of the designated testimony will be
  7         bound in a separate volume and marked “Confidential Information
  8         Governed by Protective Order” by the reporter.
  9         f. The Parties will have an additional ten (10) business days following receipt
 10         of a final deposition transcript to designate the deposition testimony or
 11         deposition exhibits as “Confidential.” Prior to the conclusion of the ten
 12         (10) day period, all recordings, transcripts and exhibits, and the information
 13         contained therein, will be deemed as “Confidential.”
 14         g. Access to any portion of a deposition transcript or exhibit designated
 15         “Confidential” will be limited pursuant to the terms of this Protective
 16         Order.
 17         13. The Parties may designate as “Confidential” or “Attorneys’ Eyes Only”
 18   documents and electronically stored information produced by third-parties. This
 19   includes both copies of items previously designated “Confidential” or “Attorneys’
 20   Eyes Only” and unique documents received from the third-party and identified as
 21   “Confidential” or “Attorneys’ Eyes Only” for the first time. Third-parties may
 22   designate their own documents as “Confidential” or “Attorneys’ Eyes Only” pursuant
 23   to this Protective Order. Designations of third-party documents will be made as soon
 24   as reasonably practicable, but not later than thirty (30) days after receipt of the
 25   document or information. Designations of third-party documents as “Confidential”
 26   or “Attorneys’ Eyes Only” will be memorialized in a writing that lists the Bates
 27   numbers or other identifying characteristics of the designated document or
 28   information, and, if less than an entire document or file is designated, a description

                                        -9-
                        STIPULATION AND PROTECTIVE ORDER
Case 8:19-cv-02244-JVS-ADS Document 63 Filed 09/24/20 Page 12 of 24 Page ID #:814



  1   of the designated portions of the document and the basis for the designation, with
  2   sufficient detail that an objecting party can determine what is at issue.
  3         14. Documents and electronically stored information that have been designated
  4   “Confidential,” along with summaries, characterizations, descriptions, copies, or
  5   extracts of such materials and the information within them, must be maintained by
  6   the Parties in confidence and may not be given, shown, made available to, or
  7   communicated to any other person whomsoever, except to the following:
  8         a. the Parties to this action, including any owner, officer, director, or in-house
  9         counsel of a named party or its affiliated companies, and with respect to
 10         Discovery Material designated as Confidential that was produced by a non-
 11         party, also to such non-party;
 12         b. counsel, including personal counsel for the parties, retained specifically for
 13         this action, including any paralegal, clerical or temporary staff, litigation
 14         support personnel and other assistants employed or engaged by such
 15         counsel or working under the supervision of such counsel on this matter;
 16         c. as to any document, its author, its addressee, and any other person indicated
 17         on the face of the document as having received a copy;
 18         d. any witness whom counsel for a party in good faith believes may be called
 19         to testify at trial or deposition in this action, only to the extent necessary to
 20         conduct or prepare for depositions or testimony in this litigation, and
 21         provided that such person has first executed a Non-Disclosure Agreement
 22         in the form annexed as an Exhibit hereto;
 23         e. any person retained by a party to serve as an expert or consultant or
 24         otherwise provide specialized advice to counsel in connection with this
 25         action, provided such person has first executed a Non-Disclosure
 26         Agreement in the form annexed as an Exhibit hereto;
 27         f. stenographers engaged to transcribe depositions conducted in this action;
 28         g. independent photocopying, graphic production forensics or litigation

                                        -10-
                         STIPULATION AND PROTECTIVE ORDER
Case 8:19-cv-02244-JVS-ADS Document 63 Filed 09/24/20 Page 13 of 24 Page ID #:815



  1         support service personnel employed by the parties or their counsel to assist
  2         in this action and any computer service personnel performing duties in
  3         relation to a computerized litigation platform;
  4         h. the Court and its support personnel; or
  5         i. any other person whom the producing person, or other person designating
  6         the Discovery Material as “Confidential,” agrees in writing may have access
  7         to such Discovery Material.
  8         15. Prior to any disclosure of any material designated “Confidential” to any
  9   person referred to in subparagraphs 14 (d) or 14 (e), such person will be provided by
 10   counsel with a copy of this Protective Order and will sign a Non-Disclosure
 11   Agreement in the form annexed as an Exhibit hereto—stating that that person has
 12   read this Order and agrees to be bound by its terms. Said counsel will retain each
 13   signed Non-Disclosure Agreement.
 14         16. Material produced and marked as “Attorneys’ Eyes Only” may be
 15   disclosed only to outside counsel for the receiving party and to such other persons as
 16   counsel for the producing party agrees in advance or as ordered by the Court.
 17         17. Any Party issuing a subpoena to a non-party will enclose a copy of this
 18   Order and notify the non-party that the protections of this Stipulation are available to
 19   such non-party.
 20         18. Nothing in this Protective Order will require that non-testifying experts or
 21   consultants be deposed or otherwise be subject to discovery. Such experts or
 22   consultants will execute the Non-Disclosure Agreement and the retaining party will
 23   maintain that Non-Disclosure Agreement in escrow.
 24         19. Nothing in this Protective Order affects the rights of the Parties, or any
 25   third-party, to use or disclose their own Proprietary Information in any way, whether
 26   or not it has been designated as “Confidential” in this case. The disclosure by one of
 27   the Parties of its own Proprietary Information will not constitute a waiver or alter the
 28   protections of this Protective Order, and will not entitle other Parties, non-parties, or

                                        -11-
                         STIPULATION AND PROTECTIVE ORDER
Case 8:19-cv-02244-JVS-ADS Document 63 Filed 09/24/20 Page 14 of 24 Page ID #:816



  1   their attorneys or their other agents to use or disclose such information in violation
  2   of the Protective Order. Nevertheless, any disclosure or use by the designating party
  3   that would prevent an item from being designated as “Confidential” pursuant to this
  4   Protective Order, or that is inconsistent with its confidential status, will serve as a
  5   basis to object to the “Confidential” designation.
  6         20. If anyone other than the designating party desires to give, show, make
  7   available, or communicate any documents or electronically stored information
  8   marked or otherwise designated as “Confidential” to any person who is not
  9   specifically authorized to have access to such documents or electronically stored
 10   information pursuant to the terms of this Protective Order, then the party intending
 11   to make such disclosure will notify the producing party of such intent, not less than
 12   five (5) business days prior to the intended disclosure. Said notification will be
 13   sufficiently specific to inform the producing party of the intended scope of the
 14   disclosure, including the name and/or job description of the person to whom such
 15   disclosure is intended.
 16         The Parties will then attempt to negotiate the terms of disclosure within two
 17   (2) business days of the notification. If no agreement can be reached during this
 18   shortened meet-and-confer period, then counsel for all affected persons will convene
 19   a joint telephone call with the Court to obtain a ruling. All disputed items will be
 20   treated as “Confidential” pending resolution of the dispute and until either the Parties
 21   agree that the disputed items will not be treated as “Confidential” or the Court rules
 22   that the disputed items will not be treated as “Confidential.”
 23         21. Filing Confidential Discovery Material. All Confidential Discovery
 24   Material filed with the Court, and all portions of pleadings, motions, or other papers
 25   filed with the Court that disclose Confidential Discovery Material filed with the
 26   Court, shall be the subject of an application to seal in accordance with the procedures
 27   set out in the Local Rules and Individual Practices of the Court. The Parties will use
 28   their best efforts to minimize such sealing.

                                        -12-
                         STIPULATION AND PROTECTIVE ORDER
Case 8:19-cv-02244-JVS-ADS Document 63 Filed 09/24/20 Page 15 of 24 Page ID #:817



  1         22. A non-designating party intending to use at trial documents or
  2   electronically stored information designated as “Confidential” or “Attorneys’ Eyes
  3   Only” under this Protective Order will give not less than five (5) business days’
  4   advance written notice to all Parties. If any party objects to the use of such documents
  5   or electronically stored information at trial, then the party seeking the use at trial may
  6   seek relief from the Court. “Confidential” or “Attorneys’ Eyes Only” documents will
  7   lose that status when they are first used in the course of the trial, at which point they
  8   will no longer be considered “Confidential” or “Attorneys’ Eyes Only” documents.
  9   Any party wishing to maintain the “Confidential” or “Attorneys’ Eyes Only” status
 10   of documents used in trial will have the burden of convincing the Court to issue an
 11   order continuing such designation.
 12         23. All persons are placed on notice that the Court is unlikely to seal or
 13   otherwise afford confidential treatment to any Discovery Material introduced in
 14   evidence at trial, even if such material has previously been sealed or designated as
 15   Confidential. The Court also retains discretion whether or not to afford confidential
 16   treatment to any Confidential Document or information contained in any
 17   Confidential Document submitted to the Court in connection with any motion,
 18   application, or proceeding that may result in an order and/or decision by the Court.
 19         24. In the event that it comes to the attention of an attorney for a receiving
 20   party that documents designated as “Confidential” or “Attorneys’ Eyes Only” have
 21   been inadvertently disclosed to someone not authorized under the terms of this
 22   Protective Order to receive such materials, then the attorney will immediately give
 23   notice to the designating party describing the circumstances of the unauthorized
 24   disclosure for counsel of record to the party who designated the document or
 25   information as “Confidential” or “Attorneys’ Eyes Only.” Additionally, upon
 26   recognizing any failure to treat documents designated as “Confidential” or
 27   “Attorneys’ Eyes Only” in the manner provided herein, the Parties will immediately
 28   take such steps as are reasonably necessary to have the items appropriately protected,

                                        -13-
                         STIPULATION AND PROTECTIVE ORDER
Case 8:19-cv-02244-JVS-ADS Document 63 Filed 09/24/20 Page 16 of 24 Page ID #:818



  1   sealed or restored to their confidential status, along with providing notice to the
  2   designating party.
  3            25. In the event that documents or information designated as “Confidential” or
  4   “Attorneys’ Eyes Only” are inadvertently produced without the appropriate
  5   designation, such documents and copies thereof will be returned to the producing
  6   party within five (5) business days of any written notice requesting their return in
  7   order to affix the appropriate designation and return them to the receiving party
  8   within five (5) business days, or they will be immediately stamped by the receiving
  9   party as “Confidential” pursuant to the producing party’s request and permission.
 10   Under no circumstances will the inadvertent, unintentional, or unknowing production
 11   of “Confidential” or “Attorneys’ Eyes Only” documents or information, or the giving
 12   of testimony claimed to be “Confidential” or “Attorneys’ Eyes Only” without so
 13   labeling the transcript during the deposition, constitute a waiver of the confidentiality
 14   designation.
 15            26. The Parties may request reasonable extensions of the deadlines for
 16   designating their documents “Confidential” or “Attorneys’ Eyes Only” under this
 17   Protective Order, and such requests will not be unreasonably denied by the other
 18   party.
 19            27. Within thirty (30) days after receiving notice of the entry of an order,
 20   judgment, or decree finally disposing of this litigation, or any other proceeding in
 21   which Confidential Discovery Material is permitted to be used, including the
 22   exhaustion of all possible appeals, and upon the written request of the Producing
 23   Party, all persons having received information designated as “Confidential” or
 24   “Attorneys’ Eyes Only” pursuant to this Order will either (a) make a good-faith and
 25   reasonable effort promptly to return such material and all copies thereof (including
 26   summaries, excerpts, and derivative works) to counsel for the producing party; or (ii)
 27   make a good-faith and reasonable effort promptly to destroy all such Confidential
 28   material, and certify to its destruction in writing to counsel for the producing party.

                                          -14-
                           STIPULATION AND PROTECTIVE ORDER
Case 8:19-cv-02244-JVS-ADS Document 63 Filed 09/24/20 Page 17 of 24 Page ID #:819



  1   However, counsel for the Parties will be entitled to retain court papers, deposition
  2   and trial transcripts, and litigation files (including attorney work product and
  3   discovery material containing “Confidential” Discovery Material), provided that
  4   such counsel, and employees of such counsel, will maintain the confidentiality
  5   thereof and will not disclose such court papers, deposition and trial transcripts, and
  6   litigation files (including attorney work product and discovery material containing
  7   Confidential Discovery Material) to any person except pursuant to a court order or
  8   agreement by the producing party or except as otherwise required by law. All
  9   materials returned to the Parties or their counsel by the Court likewise will be
 10   disposed of in accordance with this paragraph.
 11         28. If any person in possession of Confidential Discovery Material receives a
 12   subpoena or other compulsory process seeking the production or other disclosure of
 13   Confidential Discovery Material (collectively, a “Demand”), the receiving party will
 14   give written notice (by hand or email) to counsel for the producing party within three
 15   (3) business days of receipt of such Demand (or if a response to the Demand is due
 16   in less than three business days, at least twenty-four (24) hours prior to the deadline
 17   for a response to the Demand), identifying the Confidential Discovery Material
 18   sought and enclosing a copy of the Demand, and must object to the production of the
 19   Confidential Discovery Material on the grounds of the existence of this Order. The
 20   burden of opposing the enforcement of the Demand will fall on the producing party.
 21         Nothing herein will be construed as requiring the recipient of Confidential
 22   Discovery Material, or anyone else covered by this Order, to challenge or appeal any
 23   order requiring production of Confidential Discovery Material or to subject itself to
 24   any penalties for noncompliance with any legal process or order, or to seek any relief
 25   from this Court or any other court. Compliance by the receiving party with any order
 26   directing production pursuant to a Demand of any Confidential Discovery Material
 27   will not constitute a violation of this Order.
 28   ///

                                        -15-
                         STIPULATION AND PROTECTIVE ORDER
Case 8:19-cv-02244-JVS-ADS Document 63 Filed 09/24/20 Page 18 of 24 Page ID #:820



  1         29. In the event that Confidential Discovery Material is disclosed to any person
  2   other than in the manner authorized by this Order, or in the event it comes to the
  3   attention of a receiving party that there has been or is likely to be a loss of
  4   confidentiality of any Confidential Discovery Material, the receiving party
  5   responsible for the disclosure or loss of confidentiality will immediately inform the
  6   designating party of all pertinent facts relating to the disclosure or loss of
  7   confidentiality, including, if known, the name, address, and employer of each person
  8   to whom the disclosure was made. The receiving party responsible for a disclosure
  9   or loss of confidentiality will also make reasonable efforts to prevent further
 10   disclosure or use of Confidential Discovery Material by each unauthorized person
 11   who receives the information.
 12         NON-WAIVER OF PRIVILEGE PURSUANT TO FRE RULE 502(d)
 13         30. Pursuant to Rule 502(d)-(f) of the Federal Rules of Evidence, no
 14   unintentional disclosure of Privileged Information during the discovery process in
 15   this litigation, regardless of the cause of the disclosure or the reasonableness or lack
 16   of reasonableness of the efforts to prevent it, will constitute a waiver of any privilege
 17   or other valid legal protections existing under the law (including work product)
 18   applicable to Discovery Materials, in this or any other proceeding.
 19         31. If the producing party discovers that privileged or protected material has
 20   been produced unintentionally, or it learns of the production of such privileged or
 21   protected material from another party, the producing party will promptly request that
 22   the receiving party immediately return the documents in question.
 23         32. Upon receiving such a claw back request and notification of an
 24   unintentional disclosure, or if a receiving party or its counsel self-identifies
 25   Privileged Information in a production, the receiving party will immediately
 26   sequester, return, delete, or destroy all copies of such inadvertently produced
 27   Privileged Information, including any and all work-product containing or derived
 28   from Privileged Information, and the receiving party will make no further use or

                                        -16-
                         STIPULATION AND PROTECTIVE ORDER
Case 8:19-cv-02244-JVS-ADS Document 63 Filed 09/24/20 Page 19 of 24 Page ID #:821



  1   disclosure of the Privileged Information whatsoever.
  2         33. A receiving party must notify the producing party if the receiving party
  3   disclosed Privileged Information to others before receiving notification of its
  4   privileged status. A receiving party must take all necessary and reasonable steps to
  5   secure the return of any Privileged Information of a producing party that the receiving
  6   party has disclosed to others, and such disclosure by the receiving party will not
  7   operate as a waiver of any privilege or protections afforded to Privileged Information,
  8   in this or any other proceeding.
  9         34. Parties will act in good faith to timely produce privilege logs.
 10         35. Nothing in this Order will prevent a receiving party from challenging the
 11   assertion of privilege or other protection with respect to any documents or
 12   electronically stored information subject to discovery in this case; provided,
 13   however, that any challenge to the privileged status of Privileged Information that
 14   has been unintentionally produced must be made in writing within ten (10) court days
 15   after the producing party gives notice of the privilege or protection. Thereafter, the
 16   Parties will follow the procedures outlined in Section 11 of this Order to resolve the
 17   receiving party’s challenge to the producing party’s belated designation.
 18         36. Notwithstanding anything to the contrary herein, Privileged Information
 19   that has been prepared by the Parties’ outside counsel during the pendency of this
 20   action is not subject to discovery in this litigation.
 21         37. The amount of time and scrutiny the Parties devote to searching for and
 22   excluding Privileged Information from their productions is within the sole discretion
 23   of each of them. Nothing in this Order will be construed or interpreted to limit or
 24   reduce the amount of time or scrutiny that a party may devote to the review of
 25   Discovery Materials prior to their production to identify and prevent Privileged
 26   Information from being disclosed.
 27   ///
 28   ///

                                        -17-
                         STIPULATION AND PROTECTIVE ORDER
Case 8:19-cv-02244-JVS-ADS Document 63 Filed 09/24/20 Page 20 of 24 Page ID #:822



  1          EXPERTS
  2          38. Consistent with Rule 26(b)(3)(A-B) and Rule 26(b)(4)(B-C), drafts of any
  3   reports created by a person who has been identified as an expert whose opinions will
  4   be presented at trial, as well as communications between a party’s counsel and a
  5   person that that party has identified as an expert whose opinions will be presented at
  6   trial, will not be discoverable unless they are expressly excepted under Rule
  7   26(b)(4)(C)(i)-(iii).
  8          GENERAL PROVISIONS
  9          39. Entering into this Stipulation, or agreeing to and/or producing or receiving
 10   Discovery Material or otherwise complying with the terms of this Stipulation, will
 11   not:
 12          a. Prejudice in any way the rights of the Parties to (i) seek production of
 13          documents or information they consider subject to discovery, or (ii) object
 14          to the production of documents or information they consider not subject to
 15          discovery;
 16          b. Prejudice in any way the rights of the Parties to object to the authenticity
 17          or admissibility into evidence of any Discovery Material;
 18          c. Operate as an admission by any party that any particular Discovery
 19          Material constitutes Confidential Discovery Material or does (or does not)
 20          contain or reflect confidential information.
 21          d. Require either of the Parties to employ any particular method or technique
 22          to locate, redact, or exclude Proprietary Information, Privileged Information
 23          or Private Information from the Discovery Materials they produce;
 24          e. Prejudice in any way the rights of any party to (i) petition the Court for a
 25          further protective order relating to any purportedly Confidential Discovery
 26          Material, or (ii) seek a determination by the Court whether any Discovery
 27          Material or Confidential Discovery Material should be subject to the terms
 28          of this Order;

                                         -18-
                          STIPULATION AND PROTECTIVE ORDER
Case 8:19-cv-02244-JVS-ADS Document 63 Filed 09/24/20 Page 21 of 24 Page ID #:823



  1         f. Prevent any party from agreeing in writing to alter or waive the provisions
  2         or protections provided herein with respect to any particular Discovery
  3         Material;
  4         g. Prejudice in any way the rights of any party to object to the relevance,
  5         authenticity, use, or admissibility of any document, testimony, or other
  6         evidence subject to this Order;
  7         h. Preclude any party from objecting to discovery that it believes to be
  8         otherwise improper;
  9         i. Operate as a waiver of any attorney-client, work product, business strategy,
 10         or other privilege or immunity; or
 11         j. Constitute an agreement by any party to produce any documents or other
 12         materials in discovery not otherwise agreed upon or required by Court
 13         order or the Federal Rules of Civil Procedure.
 14         40. The provisions of this Protective Order may be modified at any time by
 15   stipulation of the Parties approved by order of the Court. In addition, a party may at
 16   any time apply to the Court for modification of this Protective Order.
 17         41. The Parties expressly acknowledge that, by entering into this Stipulation,
 18   they do not waive any claims or defenses.
 19         42. The Court will retain jurisdiction to enforce and/or to modify this
 20   Protective Order.
 21         IT IS SO STIPULATED.
 22   Date: September 23, 2020                GODES & PREIS, LLP
 23
 24                                           By:   /s/ Benjamin Reynolds
                                                    Joseph M. Preis
 25                                                 Benjamin G. Reynolds
 26                                                 Attorneys for Defendants
                                                    Nick Percival, Maria Fernandez,
 27                                                 Curitec, LLC, and Tech Logic,
                                                    LLC and Counterclaimants
 28                                                 Curitec, LLC and Nick Percival

                                         -19-
                          STIPULATION AND PROTECTIVE ORDER
Case 8:19-cv-02244-JVS-ADS Document 63 Filed 09/24/20 Page 22 of 24 Page ID #:824



  1   Date: September 23, 2020          CORRIGAN & MORRIS LLP
  2
  3                                     By:   /s/ Brian Corrigan
  4                                           Brian T. Corrigan
                                              Stanley C. Morris
  5                                           Attorneys for Plaintiff,
  6                                           Gordian Medical, Inc.

  7
  8   Date: September 23, 2020          ROPERS MAJESKI PC
  9
 10                                           /s/ Alexander Janvelian
                                        By:
 11                                           Andrew S. Hollins
                                              Alexander E. Janvelian
 12                                           Attorneys for Counterclaim
 13                                           Defendants,
                                              Gordian Medical, Inc.
 14                                           Joseph Del Signore
 15                                           Sam Muppalla

 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                     -20-
                      STIPULATION AND PROTECTIVE ORDER
Case 8:19-cv-02244-JVS-ADS Document 63 Filed 09/24/20 Page 23 of 24 Page ID #:825



  1         Pursuant to Section 5-4.3.4(a)(2)(i) of the local rules for United States District
  2   Court for the Central District of California, I certify that the content of this document
  3   is acceptable to Brian T. Corrigan and Alexander E. Janvelian and that I have obtained
  4   authorization from them to affix their electronic signature to this document.
  5
  6    Date: September 23, 2020               GODES & PREIS, LLP
  7
  8                                           By: /s/ Benjamin Reynolds
                                                  J Joseph M. Preis
  9                                               Benjamin G. Reynolds
                                                  Attorneys for Defendants
 10                                               Nick Percival, Maria Fernandez,
 11                                               Curitec, LLC, and Tech Logic,
                                                  LLC and Counterclaimants Curitec,
 12                                               LLC and Nick Percival
 13   SO ORDERED.
 14
      DATED: September 24, 2020                   /s/ Autumn D. Spaeth
                                              _______________________________
 15                                           AUTUMN D. SPAETH
 16                                           MAGISTRATE JUDGE
                                              UNITED STATES DISTRICT COURT
 17
                                              CENTRAL DISTRICT OF CALIFORNIA
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                        -21-
                         STIPULATION AND PROTECTIVE ORDER
Case 8:19-cv-02244-JVS-ADS Document 63 Filed 09/24/20 Page 24 of 24 Page ID #:826



  1                          NON-DISCLOSURE AGREEMENT
  2         I, _______________________________________, acknowledge that I have
  3   read and understand the Stipulation and Protective Order in this action (the
  4   “Order”). I agree that I will abide by the Order and will not disclose any
  5   Confidential Discovery Material produced in this litigation to anyone other than for
  6   purposes of this litigation and consistent with the terms of the Order. At the
  7   conclusion of the litigation, or my role in it, I agree to return to the party or attorney
  8   from whom I received it or destroy all Discovery Material provided to me.
  9         By acknowledging these obligations under the Order, I understand that I am
 10   submitting myself to the jurisdiction of the United States District Court for the
 11   Central District of California for the purpose of any issue or dispute arising under
 12   this Non-Disclosure Agreement and that my willful violation of any term of the
 13   Order could subject me to punishment for contempt of Court.
 14         Dated: ________________________________
 15         By: _________________________________
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                        -22-
                         STIPULATION AND PROTECTIVE ORDER
